Sx.ibb.li,, J.
The facts upon which this case depends are extremely complicated ; and the difficulty of ascertaining their legal effect is much increased by the obscure and hnperi'&cl manner in which portions of them are presented by the evidence.
I. The result of my examination is,.a .concurrence iuthe de.cr.e.6 with regard .to the .lots sold iu 183.7.
*645II. With regard to' those sold in 1838,. my conclusion to concur has been formed with more difficulty. It is not easy, in the perusal of the evidence, (much of which consists of brief admissions by the respective litigants.) to exclude the impression that, if the minute-books and'other records of the company had been produced, and the various proceedings and .acts of the company and its members down to the institution of this suit had ibeen exhibited fully and in detail, it would have presented such .a case as would have precluded ¡the plaintiffs from disturbing the third possessor. But, as the cause has been pending several years, and there is reason to believe that the defendant had .the means of fuller evidence within his reach, and with reasonable diligence could have presented it, he must abide by the case as made. It .does not show a state of facts from-which the ratification of the second sale necessarily results. The burden of proof was upon the defendant. See Bernard v. Rivas, 13 La. 174.
I, therefore, concur in .the .entire decree.